PER CURIAM.
We vacate the sentence under review due to the trial judge’s failure to state sufficient legal reasons within a written order for downward departure from the sentencing guidelines. Fla.R.Crim.P. 3.701(b)(6). The trial court did note on the bottom of the guidelines scoresheet: “State was not ready; witness moved out of state; half a loaf better than none.” This last remark apparently referred to the trial judge’s observation that by releasing the defendant (who had already served six months) from jail, the prison population would be reduced by one. Had these reasons been contained in a written order, they would have been inappropriate per se.
Upon remand, the defendant may be permitted to withdraw his plea, e.g., State v. Davis, 464 So.2d 195 (Fla. 3d DCA 1985), or in the alternative, he may plead guilty at which time the court may resentence him and make the appropriate written findings for any guidelines departure.